JOHN S. MARTIN, Jr., District Judge,
dissenting:
Paul Peterson was employed by General Dynamics at the Electric Boat Division in Groton, Connecticut, from 1962 to 1967. For the. entire time he was employed there he worked in the Model Shop and Joinder Shop. Since these facilities were not “upon navigable waters of the United States” his work there was not covered under the Longshore and Harbor Workers’ Compensation Act (“LHWCA” or the “Act”). Therefore, had he been injured at work in 1967, he would not have been entitled to compensation from his employer under the LHWCA. Indeed, it is undisputed that had it been determined at any time prior to 1972 that Peterson had contracted cancer as a result of exposure to asbestos in either the Model Shop or Joinder Shop between 1962 and 1967, he would not have had a claim against his employer. This result is logical — since Peterson’s workplace was not covered under the Act, his employer had no liability to him under the Act for injuries he sustained there.
The Court holds today, however, that because of a change in the law' in 1972 extending coverage to employees such as Peterson, that Peterson’s estate is entitled to compensation under the Act for injuries he sustained between 1962 and 1967.
As this Court noted in Weise v. Syracuse University, 522 F.2d 397, 411 (2d Cir.1975):
The manifest injustice of such ex post facto imposition of civil liability is reflected in the general rule of construction that absent clear legislative intent statutes altering substantive rights are not to be applied retroactively.
See also Bowen v. Georgetown University Hosp., 488 U.S. 204, 208, 109 S.Ct. 468, 471, 102 L.Ed.2d 493 (1988) (“retroactivity is not favored in the law”).
By adopting a manifestation trigger for coverage under the amended LHWCA, the *1407majority creates a legal liability for Peterson’s employer that did not exist at the time of his employment. At the same time the majority states that the Director’s contention that this “results in retroactive application of the 1972 amendment is incorrect.” (Opinion, p. 1406).
The flaw in the majority’s reasoning is apparent if one simply follows the logical consequences of one of its statements. The majority states, “we must determine when Peterson was injured to determine which situs requirement to apply.” (Opinion, p. 1404). It then determines that he was injured in 1984 when his cancer manifested itself. If that is true, Peterson was injured in the hospital where the medical tests were administered, not “upon the navigable waters” or any adjoining area under the control of General Dynamics. Clearly, the manifestation of Peterson’s cancer did not establish either the time or the place of his injury.
The majority relies heavily on the reasoning in SAIF Corp./Oregon Ship v. Johnson, 908 F.2d 1434 (9th Cir.1990) to support its contention that the manifestation trigger should apply. However, the SAIF Corp. court failed to consider the crucial distinction between applying a new rule retroactively to create an entirely new liability, and the retroactive application of a statute dealing only with procedures or remedies.
In SAIF Corp., the court relied on its prior holding in Todd Shipyards Corp. v. Black, 717 F.2d 1280 (9th Cir.1983), cert. denied, 466 U.S. 937, 104 S.Ct. 1910, 80 L.Ed.2d 459 (1984), as the basis for utilizing the date of manifestation rule in cases involving diseases with long latency periods. SAIF Corp., 908 F.2d at 1439-40. Although the majority recognized that “Black was decided in a slightly different context” they embraced, without question, that court’s justifications for applying a manifestation trigger. (Opinion, p. 1404).
In Black, the court held that “the date the disease manifests itself determines the time of injury for purposes of calculating compensation levels.” Black, 717 F.2d at 1293. Thus, Black concerned only the extent of an existing liability. The question before the Court today, however, is whether the Petitioner should incur a new substantive liability.1 As noted above, it is well established that courts will avoid retroactive application of law that creates new substantive rights. See Bradley v. Richmond School Board, 416 U.S. 696, 720, 94 S.Ct. 2006, 2020-21, 40 L.Ed.2d 476 (1974).
The SAIF Corp. court cited language in Black that, “ ‘[i]n cases of disease with long latency periods, the trend is clearly toward the application of the time of manifestation rule.’ ” SAIF Corp., 908 F.2d at 1439 (quoting Black, 717 F.2d at 1290). In all but one instance, however, the cases cited to establish this trend involved a procedural issue — the tolling of the statute of limitations — rather than a new substantive claim.2
It is, of course, appropriate for courts to apply different triggers in cases that implicate different policy considerations. If a person sustains a compensable injury of which he is unaware, it would be unreasonable to suggest that the statute of limitations should begin to run before the injury manifests itself. It is equally unreasonable to impose a new liability on a party long after the event, when the party no longer *1408has the opportunity to modify its conduct so as to avoid liability or to make a reasoned choice among alternative courses of action in light of the economic consequences that might be reasonably anticipated. Not surprisingly, this distinction has regularly been recognized by the courts. Compare Insurance Co. of North America v. Forty-Eight Insulations, Inc., 633 F.2d 1212, 1220 (6th Cir.1980) (time of last exposure triggered coverage under insurance policy) with Clutter v. Johns-Man-ville Sales Corp., 646 F.2d 1151, 1157 (6th Cir.1981) (date of manifestation triggered statute of limitations).
The Black court cited only one case that involved a substantive issue, Eagle-Picher Industries, Inc. v. Liberty Mutual Ins. Co., 682 F.2d 12 (1st Cir.1982), cert. denied, 460 U.S. 1028, 103 S.Ct. 1279, 75 L.Ed.2d 500 (1983). In Eagle-Picher, the court established the date of manifestation of disease as the trigger for coverage under a Comprehensive General Liability policy (“CGL”).3 Eagle-Picher, 682 F.2d at 19. The holding in Eagle-Picher, however, has not persuaded this or other circuits to follow its lead. The Third, Fifth, Sixth and Eleventh Circuits have all ruled that coverage under a CGL policy is triggered by exposure to asbestos during the policy period. See ACandS Inc. v. Aetna Casualty & Surety Co., 764 F.2d 968, 973 (3rd Cir.1985); Porter v. American Optical Corp., 641 F.2d 1128, 1145 (5th Cir.), cert. denied, 454 U.S. 1109, 102 S.Ct. 686, 70 L.Ed.2d 650 (1981); Forty-Eight Insulations, 633 F.2d at 1223; Commercial Union Ins. Co. v. Sepco Corp., 765 F.2d 1543, 1545-46 (11th Cir.1985).
This Circuit rejected a manifestation trigger in American Home Products Corp. v. Liberty Mutual Ins. Co., 748 F.2d 760, 764 (2d Cir.1984), which established injury in fact as the appropriate trigger for asbestos injuries in cases arising under a CGL policy. In rejecting the date of manifestation approach, this Court noted that “the manifestation of the injury may well occur after the injury itself.” Id. at 764. Under the injury-in-fact analysis injury is deemed to have occurred when injury can be proved to have arisen during the relevant period. Id. Clearly, American Home Products is a more appropriate precedent for us to follow than Eagle-Picher.
While there is nothing in the record before us to indicate when asbestos exposure creates an injury in fact, other courts have found that the- injury occurs at the time of exposure: See Forty-Eight Insulations, 633 F.2d at 1218 (medical testimony established asbestos injury occurs upon inhalation); American Optical Corp., 641 F.2d at 1144 (medical opinion established each inhalation of asbestos was bodily injury).
Applying the injury in fact approach here, the date of injury for purposes of the LHWCA is during the period of exposure to the asbestos particles. Because the decedent left General Dynamics in 1967, any exposure to asbestos, and thus any “injury,” occurred prior to the amended Act.
In any event, this Court should not use the trigger concept to gloss over the reality of the factual record before it. There is no logical basis for avoiding the conclusion that a change in the law in 1972 is being applied to impose liability for conduct occurring between 1962 and 1967. We should sanction this result only if we are willing to conclude that Congress intended the 1972 amendments to apply retroactively.4
In Bradley v. Richmond School Board, 416 U.S. 696, 94 S.Ct. 2006, 40 L.Ed.2d 476 (1974), the Supreme Court enunciated three factors that a court should examine in the absence of clear legislative intent to determine whether retroactive application of a *1409statute would result in a manifest injustice: (1) the nature and identity of the parties; (2) the nature of their rights; and (3) the nature of the impact on the change in law upon those rights. Bradley, 416 U.S. at 717, 94 S.Ct. at 2019.
The first prong of the Bradley “manifest injustice” test distinguishes between litigation involving private parties only and litigation that involves a public entity. Bradley, 416 U.S. at 718, 94 S.Ct. at 2019. Here, the case is between private parties only. The Respondent is not acting in the role of a “private attorney general.” Bradley, 416 U.S. at 719, 94 S.Ct. at 2020. Rather, she is pursuing a course of private litigation for her own benefit. Thus, the first factor weighs in favor of not applying the statute retroactively.
The second prong of the Bradley “manifest injustice” test concentrates on determining whether retroactive application of the statute would “infringe upon or deprive a person of a right that had matured or become unconditional.” Bradley, 416 U.S. at 720, 94 S.Ct. at 2020-21. Here, the Respondent seeks a remedy under a cause of action that was non-existent prior to the amended LHWCA. Thus, the 1972 amendments created a new substantive right for the Respondent, and a new substantive liability for the Petitioner. Because retroactively expanding the class of workers covered under the LHWCA would create new legal responsibilities for past conduct, and would infringe upon the Petitioner’s vested rights, this weighs in favor of not applying the statute retroactively.
The final prong of the Bradley “manifest injustice” test concerns the “possibility that new and unanticipated obligations may be imposed upon a party without notice or an opportunity to be heard.” Bradley, 416 U.S. at 720, 94 S.Ct. at 2021. This requires that “the court determine whether a party would have sought to alter its conduct in light of the new standards.” Jackson v. Bankers Trust, No. 88 Civ. 4786, 1992 WL 111105, at *6 (S.D.N.Y. April 27, 1992). Every employer with workers covered under the LHWCA is required to “secure the payment to [its] employees of the compensation payable under” the Act. 33 U.S.C. § 904(a). The employer fulfills this duty by either purchasing insurance or by self-insuring. 33 U.S.C. § 932(a)(1). Here, at the time of employment, the Petitioner was not statutorily required to obtain insurance to cover claims by the decedent’s widow.
Thus, the analysis required by Bradley compels the conclusion that the 1972 amendments to the LHWCA should not be applied retroactively. Since I believe the majority is applying those amendments retroactively, I dissent.

. The D.C. Circuit in Hastings v. Earth Satellite Corp., 628 F.2d 85, 93 (D.C.Cir.), cert. denied, 449 U.S. 905, 101 S.Ct. 281, 66 L.Ed.2d 137 (1980), recognized that extension of the Act’s "protection to certain workers engaged in maritime employment who were not previously covered,” changed principles of substantive law.


. The Black court cited Wilson v. Johns-Manville Sales Corp., 684 F.2d 111, 115-17.(D.C.Cir.1982) (manifestation of disease triggered statute of limitations for asbestosis); Urie v. Thompson, 337 U.S. 163, 69 S.Ct. 1018, 93 L.Ed. 1282 (1949) . (manifestation of disease triggered statute of limitations for silicosis); Todd Shipyards Corp. v. Allan, 666 F.2d 399, 401 (9th Cir.), cert. denied, 459 U.S. 1034, 103 S.Ct. 444, 74 L.Ed.2d 600 (1982) (manifestation of disease triggered statute of limitations for purposes of LHWCA); and Clutter v. Johns-Manville Sales Corp., 646 F.2d 1151, 1158 (6th Cir.1981) (manifestation of disease triggered statute of limitations for asbestosis), as cases establishing a trend toward the use of the date of manifestation trigger. Black, 717 F.2d at 1290.


. The CGL is a standard-form insurance policy that was introduced by the insurance, industry in the mid-1960’s. The policy was designed to provide liability coverage for injuries caused over a period of time.


. Following the 1972 amendments, Congress adopted the date of manifestation trigger for section 910 (compensation), and sections 912 and 913 (statute of limitations), indicating Congressional intent to apply these sections retroactively. Congress has not, however, altered section 903(a), which is at issue here. This strongly suggests that Congress did not intend to have this section applied retroactively.